Citation Nr: 1702884	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a healed fracture mid-shaft left clavicle.

2.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the left knee.

3.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for a left ankle strain.

5.  Entitlement to an initial compensable rating for right ankle strain.

6.  Entitlement to an initial compensable evaluation for left lower extremity scars (other than status post wound infection scar on the medial aspect of the left calf), status post decompression of compartment syndrome.

7.  Entitlement to an initial compensable evaluation for right lower extremity scars, status post decompression of compartment syndrome.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmlerczak, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from August 2006 to May 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Oakland, California RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The Veteran has recently raised a claim of entitlement to TDIU based, in part, on the bilateral ankle and knee disabilities.  The TDIU issue is deemed as part and parcel of the increased rating claims on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), but is listed as a separate issue on the title page for administrative purposes. 

The Board observes that, since the last AOJ adjudication in the January 2013 supplemental statement of the case (SSOC), additional VA treatment records and VA examination reports have been added to the record.  However, none of this evidence contains any pertinent evidence capable of substantiating the claims for compensable ratings for left and right lower extremity scars.  As such, the Board may proceed to an adjudication of these claims.

The issues of entitlement to initial compensable evaluations for left and right lower extremity scars, status post decompression of compartment syndrome, are addressed in the DECISION portion of the decision below.  The remaining issues are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected scars of the bilateral lower extremities status post surgical decompression of compartment syndrome measure less than 6 square inches (39 square cm.), are well-healed with no aspects of instability, are not painful, and do not result in limitation of motion or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-connected left lower extremity scars (other than status post wound infection scar on the medial aspect of the left calf), status post surgical decompression of compartment syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7805 (2016).

2.  The criteria for a compensable rating for the service-connected right lower extremity scars, status post surgical decompression of compartment syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7805 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claims for higher ratings for his scar disabilities arise from his disagreement with rating assigned in connection with the grant of service connection for these disabilities.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues being decided at this time is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service treatment records and lay statements of argument.  The VA also provided the Veteran with a physical examination in May 2009.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent medical history and provided all necessary findings.  Since that examination, the Board finds no credible lay or medical evidence suggesting an increased severity of disability.  As such, the Board finds that the VA examination is adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); VAOPGCPREC 11-95 (Apr. 7, 1995).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issues relating to compensable ratings for the left and right lower extremity scar disabilities is ready to be considered on the merits.  

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

As a preliminary matter, the Board notes that the Veteran is service-connected for a scar on the medial aspect of his left leg, status post wound infection.  That issue is not presently on appeal.  As such, the ensuing analysis will focus on the scars of the bilateral lower extremities status post surgical decompression of compartment syndrome.

The Veteran's scars on his bilateral lower extremities are currently rated as noncompensable pursuant to 38 C.F.R. § 7802.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

At the pre-discharge VA examination dated May 2009, the Veteran manifested 2 non-tender, non-disfiguring scars from right compartment syndrome decompressions.  One scar measured 5 cm. at the level of the proximal middle thirds and one measured 6 cm. at the junction of the middle and distal thirds.  There was also a well-healed, non-tender and non-disfiguring scar on the medial aspect of the mid-third of the calf.  On the left lower extremity, there was a healed 6 cm. longitudinal, non-tender, and non-disfiguring surgical scar on the anterolateral aspect at the junction of the middle and distal thirds with a much smaller approximate 2 cm. healed, non-tender, and non-disfiguring scar on the posterolateral aspect of the calf at the junction of the middle and distal thirds.  A more significant wound was related to an infected surgical scar on the medial aspect of the left calf at the junction of the proximal middle one-third of the calf measuring 8 cm. in length and 1 cm. at its widest point, which was definitely tender and slightly red in association with fairly recent surgery.  There was no indication of tenderness in the calf musculature other than at the site of the medial surgical wound of the left calf.  There was normal motor function in the extremities.  The Veteran only reported persistent soreness in the medial aspect at the site of the infected wound, and had no complaints of pain in the right calf musculature.  There was no pain, itching, or sensory changes related to the scars.  The examiner found that the scars were not inflamed, ulcerated or tender with the exception of the scar on the medial aspect of the left lower leg.  There was no keloid formation, breakdown of skin, edema, limitation of range of motion or limitation of function.  There was minor, underlying tissue loss.

Post-service treatment records are silent for any complaints or treatments related to the Veteran's relevant scars.  Rather, there are general notations of the presence of the scars which were "well healed."  

Here, the Veteran's scar on the medial aspect of the left calf which is tender due to infection has been assigned a 10 percent rating.  The rating for this scar disability has not been appealed. 

With respect to the remaining status post surgical scars on the right and left lower extremities, the Board finds that a compensable rating is not warranted for any time during the appeal period.  There is no lay or evidence that the scars measure at least 144 square inches.  Thus, a compensable rating is not warranted under Diagnostic Code 7802.  The VA examiner noted minor underlying soft tissue damage, but there is no lay or medical evidence of the scars covering an area of at least 6 square inches (39 square cm.).  Thus, a compensable rating is not warranted under Diagnostic Code 7801.  The May 2009 examiner described all scars in question as well-healed with no aspects of instability, and the scars themselves were not painful.  The Veteran has not reported symptoms such as frequent loss of covering of skin over the scar, or painful scars.  As such, a compensable rating is not warranted under Diagnostic Code 7804.  Additionally, the examiner found no limitation of motion or limitation of function related to the scars, and the Veteran has provided no specific description of functional impairment related to the scars.  As such, a compensable rating is not warranted under Diagnostic Code 7805.

To the extent that the Veteran's lay statements indicate that he is entitled to a higher rating for his scars, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by specific medical findings.  Notably, with the exception of disabling aspects related to the infected scar which is separately rated, the Veteran has not provided any description of disabling aspects related to the remaining post-surgical scars of the left and right lower extremities.  In sum, the Veteran's post-surgical scars of the left and right lower extremities do not warrant a compensable rating under the rating code for any time during the appeal period.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's left and right lower scar disabilities is fully contemplated by the applicable rating criteria.  The Veteran has not reported any specific symptomatology related to the lower extremity scars other than the symptomatic left calf scar separately rated.  The medical findings do not reflect any aspects of disability not contemplated in the schedular criteria.  There is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Thus, there is no basis for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As addressed below, the Board remands additional evaluations for service-connected disabilities for further development.  The issue of whether there is a basis for referral based upon the combined effects of service-connected disabilities, including the scar disabilities, can be revisited upon further appellate consideration.


ORDER

An initial compensable evaluation for left lower extremity scars (other than status post wound infection scar on the medial aspect of the left calf), status post decompression of compartment syndrome, is denied.

An initial compensable evaluation for right lower extremity scars, status post decompression of compartment syndrome, is denied.


REMAND

The Veteran seeks higher ratings for his service-connected fracture of the mid-shaft left clavicle, patellofemoral pain syndrome of the knees and bilateral ankle strains.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  These claims must be remanded as the May 2009 examination report does not comply with the Correia requirements.

Additionally, the Veteran has raised the issue of his entitlement to TDIU.  The Board finds that the claims file should be forwarded to a VA vocational specialist for opinion on the effects that the Veteran's service-connected disabilities have upon his ability to engage in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:


1.  Associate with the claims folder records of the Veteran's VA treatment since November 2014.

2.  Then, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected fracture of the mid-shaft left clavicle, patellofemoral pain syndrome of the knees and bilateral ankle strains. 

All pertinent evidence of record should be made available to and reviewed by the examiner. 

The AOJ should ensure that the examiner provides all information required for rating purposes, including range of motion testing of opposing joints to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address the functional impairment in the employment setting, if any, caused by the Veteran's service-connected fracture of the mid-shaft left clavicle, patellofemoral pain syndrome of the knees and bilateral ankle strains.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected phobia, left ankle strain, status post wound infection scar on the medial aspect of the left calf, patellofemoral pain syndrome of the left knee, patellofemoral pain syndrome of the right knee, right ankle strain, fracture residuals of the left clavicle, and status post surgical scars of the left and right lower extremities on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

4.  Then, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


